United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.T., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Mays Landing, NJ,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1678
Issued: December 20, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 5, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ May 15, 2007 merit decision concerning an overpayment of
compensation and the Office’s May 3, 2007 decision denying his request for a prerecoupment
hearing. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board has jurisdiction over the
merits of this case.
ISSUES
The issues are: (1) whether appellant received a $2,390.90 overpayment of compensation
for the period October 1 to 14, 2006; (2) whether the Office abused its discretion by refusing to
waive recovery of the overpayment; and (3) whether the Office properly required repayment of
the overpayment by deducting $200.00 from appellant’s compensation payments every four
weeks.

FACTUAL HISTORY
The Office accepted that on July 13, 2006 appellant, then a 40-year-old federal air
marshal, sustained a right hip strain and sprain while participating in a fitness assessment at
work. The Office paid appellant appropriate compensation for periods of disability. On
October 10, 2006 appellant underwent right hip surgery which was authorized by the Office.
In a December 8, 2006 notice, the Office advised appellant of its preliminary
determination that he received a $2,390.90 overpayment of compensation for the period
October 1 to 14, 2006. The Office indicated that on October 10, 2006 appellant received a
$2,390.90 compensation check for the period October 1 to 14, 2006 and that on October 27, 2006
he received a $2,389.40 compensation check for the period October 1 to 14, 2006. The Office
stated that the $2,390.90 overpayment occurred because appellant was only entitled to receive
$2,389.40 in compensation for the period October 1 to 14, 2006.1
The Office also made a preliminary determination that appellant was not at fault in the
creation of the overpayment. It advised appellant that he could submit evidence challenging the
fact, amount or finding of fault and request waiver of the overpayment. The Office informed
appellant that he could submit additional evidence through various methods including presenting
it at a prerecoupment hearing, but that a prerecoupment hearing must be requested within 30
days of the date of the written notice of overpayment. It requested that appellant complete and
return an enclosed financial information questionnaire within 30 days even if he was not
requesting waiver of the overpayment.
Appellant requested a prerecoupment hearing in a form sent in an envelope postmarked
March 5, 2007. He also requested waiver of the overpayment in the same form. Appellant
argued that the overpayment should be waived because he had financial difficulties due to the
fact that he only received 75 percent of his usual salary. In the financial information
questionnaire completed on February 21, 2007, appellant indicated that he had $4,660.55 in
monthly expenses comprised of $1,500.00 for mortgage and property tax payments, $400.00 for
food, $1,400.00 for utilities, $230.55 for second mortgage payments, $30.00 for credit card
payment and $1,100.00 for payments of his wife’s debts.2 He stated that he had $5,983.00 in
monthly income but did not detail the source of this income and indicated that he had $1,100.00
in assets comprised of checking and savings account monies.
In a May 3, 2007 decision, the Office denied appellant’s request for a prerecoupment
hearing on the grounds that his March 5, 2007 request was not made within 30 days of the
December 8, 2006 preliminary notice of overpayment. The Office informed appellant that he
could address his concerns regarding waiver by submitting additional information to the Office.

1

The Office contains records showing that appellant was only entitled to receive $2,389.40 in compensation for
the period October 1 to 14, 2006 and that he was sent $2,390.90 and $2,389.40 compensation checks on October 10
and 27, 2006 respectively. Both checks, which were electronically transferred, specifically indicated that they
covered the period October 1 to 14, 2006.
2

Appellant indicated that these expenses add up to $4,930.55 but they actually add up to $4,660.55.

2

In a May 15, 2007 decision, the Office determined that appellant received a $2,390.90
overpayment of compensation. The Office found that appellant was not at fault in the creation of
the overpayment, but that the overpayment was not subject to waiver. It determined that
recovery of the overpayment would not defeat the purpose of the Federal Employees’
Compensation Act or would be against equity and good conscience. The Office indicated that
appellant reported that he had $5,983.00 in monthly income but determined that it appeared he
actually had $5,180.28 in monthly income from his monthly Office compensation payment.3
The Office found that appellant did not need substantially all of his current income to meet
ordinary and necessary living expenses because his $5,180.28 of monthly income exceeded his
$4,660.55 of monthly expenses by $519.73. The Office indicated that appellant’s financial
situation showed that it was reasonable to require repayment of the overpayment by deducting
$200.00 from his compensation payments every four weeks.
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of the Act provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of duty.4 Section 8129(a) of the Act provides, in pertinent part:
“When an overpayment has been made to an individual under this subchapter
because of an error of fact or law, adjustment shall be made under regulations
prescribed by the Secretary of Labor by decreasing later payments to which an
individual is entitled.”5
Section 8116(a) of the Act provides that, while an employee is receiving compensation or
if he has been paid a lump sum in commutation of installment payments until the expiration of
the period during which the installment payments would have continued, the employee may not
receive salary, pay or remuneration of any type from the United States, except in limited
specified instances.6
ANALYSIS -- ISSUE 1
The Board finds that the Office properly determined that appellant received a $2,390.90
overpayment of compensation. Appellant received $4,730.30 in compensation for the period
October 1 to 14, 2006 despite the fact that he was only entitled to receive $2,389.40
compensation for this period. The record contains evidence which shows that on October 10,
2006 appellant received a $2,390.90 compensation check for the period October 1 to 14, 2006
and that on October 27, 2006 he received a $2,389.40 compensation check for the period
October 1 to 14, 2006. The record also contains evidence showing that appellant was only
3

The record contains a document which indicates that appellant received $5,968.25 in Office compensation for
the period August 27 to September 30, 2006.
4

5 U.S.C. § 8102(a).

5

5 U.S.C. § 8129(a).

6

5 U.S.C. § 8116(a).

3

entitled to receive $2,389.40 in compensation for the period October 1 to 14, 2006. Therefore,
the Office properly determined that appellant received a $2,390.90 overpayment.
LEGAL PRECEDENT -- ISSUE 2
The waiver or refusal to waive an overpayment of compensation by the Office is a matter
that rests within the Office’s discretion pursuant to statutory guidelines.7 These statutory
guidelines are found in section 8129(b) of the Act which states: “Adjustment or recovery [of an
overpayment] by the United States may not be made when incorrect payment has been made to
an individual who is without fault and when adjustment or recovery would defeat the purpose of
this subchapter or would be against equity and good conscience.”8 Since the Office found
appellant to be without fault in the matter of the overpayment, then, in accordance with section
8129(b), the Office may only recover the overpayment if it determined that recovery of the
overpayment would neither defeat the purpose of the Act nor be against equity and good
conscience.
The guidelines for determining whether recovery of an overpayment would defeat the
purpose of the Act or would be against equity and good conscience are set forth in sections
10.322 and 10.323, respectively, of the Code of Federal Regulations. Section 10.322(a)
provides, generally, that recovery of an overpayment would defeat the purpose of the Act if
recovery would cause hardship by depriving the overpaid individual of income and resources
needed for ordinary and necessary living expenses and, also, if the individual’s assets, those
which are not exempt from recovery, do not exceed a resource base of $3,000.00 (or $5,000.00 if
the individual has a spouse or one dependent, plus $600.00 for each additional dependent).9
Section 10.323 provides, generally, that recovery of an overpayment would be against equity and
good conscience if: (1) the overpaid individual would experience severe financial hardship in
attempting to repay the debt, with “severe financial hardship” determined by using the same
criteria set forth in section 10.322; or (2) the individual, in reliance on the payment which created
the overpayment, relinquished a valuable right or changed his position for the worse.10

7

See Robert Atchison, 41 ECAB 83, 87 (1989).

8

5 U.S.C. § 8129(b).

9

20 C.F.R. § 10.322(a). Section 10.322 defines the terms “income,” “expenses” and “assets.” 20 C.F.R.
§ 10.322(b), (c) and (d). For waiver under the “defeat the purpose of the Act” standard, a claimant must show both
that he needs substantially all of his current income to meet ordinary and necessary living expenses and that his
assets do not exceed the applicable resource base. See George E. Dabdoub, 39 ECAB 929, 935-36 (1988);
Robert E. Wenholz, 38 ECAB 311, 314 (1986). An individual is deemed to need substantially all of his current
income to meet ordinary and necessary living expenses if his monthly income does not exceed monthly expenses by
more than $50.00. See Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment
Actions, Chapter 6.200.6a(1) (September 1994); Connie L. Potratz-Hasson, 42 ECAB 359, 363 (1991); 20 C.F.R.
§ 10.323.
10

20 C.F.R. § 10.323.

4

ANALYSIS -- ISSUE 2
Appellant has not established that recovery of the overpayment would defeat the purpose
of the Act because he has not shown both that he needs substantially all of his current income to
meet ordinary and necessary living expenses and that his assets do not exceed the allowable
resource base. The record shows that appellant’s monthly expenses were $4,660.55. Appellant
reported that he had $5,983.00 in monthly income without identifying the source of the income
and the Office determined that he had $5,180.28 in monthly income from his monthly Office
compensation payment without explaining this conclusion.11 Regardless of which figure is
accepted as appellant’s monthly income, it is clear that his current income exceeds his current
ordinary and necessary living expenses by far more than $50.00. Appellant has not shown that
he needs substantially all of his current income to meet current ordinary and necessary living
expenses.12 Because appellant has not met the first prong of the two-prong test of whether
recovery of the overpayment would defeat the purpose of the Act, it is not necessary for the
Office to consider the second prong of the test, i.e., whether appellant’s assets do not exceed the
allowable resource base.
Appellant also has not established that recovery of the overpayment would be against
equity and good conscience because he has not shown, for the reasons noted above, that he
would experience severe financial hardship in attempting to repay the debt or that he
relinquished a valuable right or changed his position for the worse in reliance on the payment
which created the overpayment.13
Because appellant has failed to establish that recovery of the overpayment would defeat
the purpose of the Act or be against equity and good conscience, he has failed to show that the
Office abused its discretion by refusing to waive the overpayment.
LEGAL PRECEDENT -- ISSUE 3
Section 10.321 of Title 20 of the Code of Federal Regulations provides in pertinent part:
“Whenever an overpayment has been made to an individual who is entitled to
further payments, proper adjustment shall be made by decreasing subsequent
payments of compensation, having due regard to the probable extent of future
payments, the rate of compensation, the financial circumstances of the individual
and any other relevant factors, so as to minimize any resulting hardship upon such
individual.”14

11

It is undisputed that appellant continued to receive Office compensation during this period.

12

See supra note 9 and accompanying text.

13

See William J. Murphy, 41 ECAB 569, 571-72 (1989).

14

20 C.F.R. § 10.321(a). See Donald R. Schueler, 39 ECAB 1056, 1062 (1988).

5

ANALYSIS -- ISSUE 3
The record supports that, in requiring repayment of the overpayment by deducting
$200.00 from appellant’s compensation payments every four weeks, the Office took into
consideration the financial information submitted by appellant as well as the factors set forth in
section 10.321 and found that this method of recovery would minimize any resulting hardship on
appellant. Therefore, the Office properly required repayment of the overpayment by deducting
$200.00 from appellant’s compensation payments every four weeks.
LEGAL PRECEDENT -- ISSUE 4
The Office’s procedures on the recovery of overpayments are found in the Code of
Federal Regulations at 20 C.F.R. § 10.321. The regulations provide that, before collecting an
overpayment, the Office must provide the claimant with written notice of the fact and amount of
overpayment, the finding of fault, the right to submit evidence challenging the fact, amount, or
finding of fault, and the right to request waiver of the overpayment.15 The regulations also
provide that a claimant is entitled to submit additional evidence in writing or at prerecoupment
hearing, that a prerecoupment hearing must be requested within 30 days of the date of the written
notice of overpayment, and that “[f]ailure to request the hearing within this 30-day time period
shall constitute a waiver of that right.”16
ANALYSIS -- ISSUE 4
Appellant was notified of the overpayment by written notice dated December 8, 2006.
He requested a prerecoupment hearing in a form sent in an envelope postmarked March 5, 2007,
which was more than 30 days after the December 8, 2006 notice of an overpayment. Because
appellant’s request for a prerecoupment hearing was untimely, he has waived his right to a
prerecoupment hearing. The Board notes that the Office properly informed appellant that he
may address his concerns regarding waiver by submitting any additional information to the
Office. Accordingly, the Office properly denied appellant’s request for a prerecoupment
hearing.
CONCLUSION
The Board finds that appellant received a $2,390.90 overpayment of compensation for the
period October 1 to 14, 2006 and that the Office did not abuse its discretion by refusing to waive
recovery of the overpayment. The Board further finds that the Office properly required
repayment of the overpayment by deducting $200.00 from appellant’s compensation payments
every four weeks and it properly denied his request for a prerecoupment hearing.

15

20 C.F.R. § 10.431.

16

20 C.F.R. § 10.432.

6

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
May 15 and 3, 2007 decisions are affirmed.
Issued: December 20, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

